EXHIBIT SUBSIDIARIES OF FROZEN FOOD EXPRESS INDUSTRIES, INC. Name of Subsidiary Jurisdiction of Incorporation FFE Transportation Services, Inc. Delaware FX Holdings, Inc. Delaware Conwell Corporation Delaware Conwell, LLC Delaware Lisa Motor Lines, Inc. Delaware FFE Logistics, Inc. Delaware Compressors Plus, Inc.* Texas Each subsidiary does business under its corporate name. * Inactive In an effort to simplify our consolidated group, the following companies, which conducted no business during 2007, were merged during December 2007 into the Registrant: Name of Former Entity Conwell Cartage, Inc. FFE, Inc. Frozen Food Express, Inc. Middleton Transportation Company 65 of
